Title: From George Washington to Samuel Huntington, 27 November 1780
From: Washington, George
To: Huntington, Samuel


                        
                            Sir,
                            Hd Qr 27th Novr 1780.
                        
                        The Chevalier Du Plessis, who will have the honor of delivering you this, if not known to Yr Excellency
                            personally is at least known to you by reputation—After having distinguished himself as an American officer he is now
                            returned in the French army to give new proofs of his zeal and attachment to our cause. Titles like these, I am persuaded
                            will sufficiently recommend him to your Excellency. I have the honor to be With perfect respect Yr Excellys Most Obedt
                            & hum. servant
                        
                            Go: W——n
                        
                    